Appbeton, C. J.
A minor, by the consent of his father, may go out to service and receive his earnings. He may maintain an action, for the value of his labor, against the person employing him, either upon the express contract when there is one, or upon an implied contract. Corey v. Corey, 19 Pick. 29; Bubier v. Bubier, 39 Maine, *238406; Burlingame v. Burlingame, 7 Cow. 92. “We go so far as to say,” observes Parker, C. J., in Whitney v. Earle, 3 Pick. 201, “ that when a minor son makes a contract for his services, on his own account, and the father knows it and makes no objection, there is an implied assent that the son shall have his earnings.”
Here the defendant contracted with the minor. The father having deceased, the mother can have no greater rights than he had, whatever hers may be. The mother has in no way interfered adversely to her son; but, on the contrary, she appears in court as his next friend to aid in the prosecution of his claim, and, therefore, her assent, if it was necessary to have it, may well be inferred.

Exceptions sustained.

Cutting, Kent, Dickerson, Barrows, and Tapley, JJ., concurred.